Citation Nr: 1018219	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-16 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from March 1952 to 
March 1956, and from September 1974 to August 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a combined disability rating of 70 
percent, and has a single disability that is rated at least 
40 percent disabling.

2.  The Veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.  


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the claim, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

II.  Analysis

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is currently in effect for 
urinary incontinence due to adenocarcinoma of the prostate, 
status-post radical retropubic prostatectomy, rated at 60 
percent.  Service connection is also in effect for a left 
shoulder disability, rated at 20 percent, a left ankle 
disability, rated at 20 percent, and several other 
disabilities, which are noncompensably rated.  Thus, the 
Veteran meets the schedular requirements for a TDIU, as he 
has a combined 70 percent rating, and a single disability 
rated at 60 percent.  The only question remaining is whether 
the Veteran's combined service-connected disabilities render 
him unable to secure and follow a substantially gainful 
occupation.  On this point, there are two medical opinions of 
record.  The Veteran was afforded a VA examination in October 
2008.  The examiner noted that the Veteran had been retired 
from his job as a custodian since 2004.  She also noted that 
the Veteran's prostatectomy had resulted in urinary 
incontinence, and that this was exacerbated by bending.  She 
noted that the Veteran would be able to do sedentary tasks.  

The Veteran's private physician, K.M.B., D.O., submitted an 
opinion dated in October 2006 stating that the Veteran had to 
stop working after his prostatectomy because, whenever he 
would squat or bend down, he would urinate, making it 
impossible for him to do his job.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board finds that the medical opinions, although 
divergent, are not truly in conflict.  The fact that the 
Veteran can do sedentary tasks, as found by the VA examiner, 
does not equate to a finding that he is able to secure and 
follow a substantially gainful occupation.  The Board 
concludes that he is not.  We base this conclusion primarily 
on the Veteran's training and prior job experience.  The 
Veteran's service records reveal that his occupational 
specialty was as a refrigeration and air conditioning 
technician.  After leaving the service, he worked as a 
custodian for 16 years.  There is no evidence that the Board 
can discern that the Veteran possesses the training or work 
experience, which would permit him to obtain or retain a job 
requiring solely sedentary tasks.  Rather, the evidence 
strongly indicates that his training and job experience is 
limited to professions which require the very type of 
physical activity (squatting and bending) that exacerbates 
his condition.  

In Moore, 1 Vet. App. at 359, the United States Court of 
Veterans Appeals for Veterans Claims discussed the meaning of 
"substantially gainful employment."  The court noted the 
following standard announced by the United States Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

In this case, while the Veteran retains the ability to 
perform sedentary tasks, the evidence shows that he lacks the 
training and experience to realistically expect him to obtain 
such a position.  The type of occupation for which the 
Veteran possesses training and experience is no longer within 
his physical capabilities.  As such, the Board concludes that 
the criteria for a TDIU are met.

Stated differently, there is nothing ion this record that 
establishes that the appellant could return to a 
substantially gainful occupation that is consistent with his 
occupational skills and educational history.  Furthermore, it 
is the service-connected disabilties that preculde such 
substantially gainful employment.  The fact that the veteran 
took retirement rather than a medical retirement is an issue 
for consideration but not determinative.  


ORDER

A total disability rating based on individual unemployability 
due to service connected disabilities is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


